CAUSE NO. 12-22-00168-CV
                             IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                      TYLER, TEXAS
                            ____________________________

                       LAZY W CONSERVATION DISTRICT,
                                APPELLANT
                                     V.
                               ARLIS A. JONES,
                                 APPELLEE

                         ORDER FOR RELEASE OF CONTEMNOR

       On October 24, 2022, following a hearing at which Reporter Ms. Beverly Dixon was
present and appeared with her counsel, Mr. Jeff Coe, this Court found that Ms. Beverly Dixon
was in contempt of this Court for violating its order entered on August 31, 2022. As part of the
penalty assessed, Ms. Beverly Dixon was arrested and confined in the Smith County Jail, subject
to the terms and conditions set forth in this Court’s Judgment of Contempt dated October 24,
2022. Ms. Beverly Dixon’s confinement was ordered to continue until the complete record in
this appeal was presented in legible format for filing in this Court and Ms. Beverly Dixon
received notification from the Court that the record had been accepted and filed.

       Ms. Dixon filed volumes two and four, albeit untimely. Ms. Dixon was to work at the
jail until she filed the remaining volumes, which consisted of a master index, an exhibit volume
and the third volume, composed of deposition testimony and live testimony. On November 2,
2022, Mr. Coe filed a letter with this Court, in which he explained that another court reporter was
assisting Ms. Dixon in preparation of volume three when she discovered that “the content of the
live testimony is … as if a two-year old was typing on the machine. It is unintelligible.”   Based
on counsel’s letter, it is this Court’s conclusion that Ms. Dixon is unable to file the complete
record in this case and there is no longer a reason to require that she report daily to the Smith
County Jail.
       Accordingly,

       IT IS THEREFORE ORDERED that the Sheriff of Smith County, Texas, immediately
release Reporter Ms. Beverly Dixon from confinement in the Smith County Jail.

       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.

       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the 2nd
day of November 2022, A.D.



                                                _________________________________
                                                KATRINA MCCLENNY, CLERK